DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 10 and 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 10 “the second wire is a twisted wire and the plurality of individual strands do not maintain constant relative circumferential and radial positions in each pair of second axially extending segments and wherein the second wire is originally manufactured as a non-twisted wire and the second wire is twisted by 90 degrees in each of the second end turn segments.” is unclear. The specification discloses when the second wire 42 is twisted by 90 degrees in the end turn segment 50 the wire face that is radially inwardly directed in one slot is then circumferentially directed in the next slot (pg 12, para [0060]). From figs 3-4 the second wire 42 has a rectangular shape and when in the slot is wider in the circumferential direction (fig 4, 42W is longer than 42D) and all the wires 40 and 42 in the slot have the same position with respect to the rectangular 
In claim 17 “the second wire is a twisted wire and the plurality of individual strands do not maintain constant relative circumferential and radial positions in each pair of second axially extending segments and wherein the second wire is originally manufactured as a non-twisted wire and the second wire is twisted by 90 degrees in each of the second end turn segments.” is unclear. The specification discloses when the second wire 42 is twisted by 90 degrees in the end turn segment 50 the wire face that is radially inwardly directed in one slot is then circumferentially directed in the next slot (pg 12, para [0060]). From figs 3-4 the second wire 42 has a rectangular shape and when in the slot is wider in the circumferential direction (fig 4, 42W is longer than 42D) and all the wires 40 and 42 in the slot have the same position with respect to the rectangular shape (fig 4). Therefore if the second wire is rotated 90 degrees so the radial face of 42 now faces the circumferential direction, the slot portion of the second wire 42 will now have a radial width of 42W and circumferential width of 42D, will make it hard to fit within the slot. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1 and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chinen (JP2017184394, “Chinen”, using machine translation).
Re claim 1, Chinen discloses an electric machine comprising: 
a rotor 3 (fig 3) operably coupled with a stator 2 (fig 1) wherein the stator 2 includes a stator core 10 (figs 1-2 & 4) defining a plurality of axially extending slots 12 (figs 1-2 & 4) and a plurality of windings (figs 2-3 & 5, para [0014]-[0015], [0017], fig 3 shows one winding; each 40 in fig 3 extends the circumference of the stator as shown in fig 5 for 41 & each 40 in fig 3 at different radial position in the slot as shown in fig 2); 
wherein each stator winding defines a continuous electrical conductor having a first wire 42 (figs 2-3, para [0015], 42 of 2nd turn) and a second wire 41 (figs 2-3) connected in series (fig 3, para [0017]), the first wire 42 circumferentially extending about the stator core 10 for at least one wrap (fig 5, para [0015], one turn extends the circumference of 10 similar to fig 5) and the second wire 41 circumferentially extending about the stator core 10 for at least one wrap (fig 5, para [0015]) and wherein the first nd turn extends for one wrap); 
wherein the first wire 42 defines a plurality of first axially extending segments, each of the first axially extending segments 22 (fig 2) being disposed in one of the slots 12 (fig 2, para [0016]), and a plurality of first end turn segments 30 (fig 5, para [0015]), each first end turn segment 30 connecting a pair of the first axially extending segments 22 disposed in separate slots 12 (figs 2 & 5, para [0015]); 
wherein the second wire 41 defines a plurality of second axially extending segments 21 (figs 2 & 5), each of the second axially extending segments 21 being disposed in one of the slots 12 (figs 2 & 5, para [0015]), and a plurality second end turn segments 30 (fig 5, para [0015]), each second end turn segment 30 connecting a pair of the second axially extending segments 21 disposed in separate slots 12 (fig 5, para [0015]); 
wherein the first wire 22 is a solitary wire defining a first cross sectional area (fig 2, para [0018]) and the second wire 21 comprises a plurality of individual strands (figs 2-4, para [0018]), each of the individual strands defining a second cross sectional area (fig 2, para [0018]) less than the first cross sectional area (fig 2, para [0018]); and 
wherein, in at least one and in each individual slot 12 containing both first and second axially extending segments 22, 21, the slot 12 contains an equal number of first and second axially extending segments 22, 21 (figs 2-3, since 1st extending segments 22 are only for the second turn of winding 6 this doesn’t include 22 for the 3rd to 6th turns of winding 6) and the second axially extending segments 21 are all disposed closer to the rotor 3 than the first axially extending segments 22 (fig 2, para [0019]).
Re claim 5, Chinen discloses claim 1 as discussed above and further discloses the plurality of slots 12 define a circumferential slot width (fig 2 & below) and the first wire 42 defines a first circumferential width (figs 2 & below) that is greater than 50% of the circumferential slot width (figs 2 & below) and wherein each of the plurality of individual strands of the second wire 41 define a second circumferential width (figs 2 & below) that is less than 50% of the circumferential slot width (figs 2 & below).

    PNG
    media_image1.png
    496
    302
    media_image1.png
    Greyscale

Re claim 6, Chinen discloses claim 5 as discussed above and further discloses the first wire 42 defines a first radial depth (figs 2 & below) and each of the plurality of individual strands of the second wire 41 define a second radial depth (figs 2 & below) that is no greater than 50% of the first radial depth (figs 2 & below) and wherein each second axially extending segment 21 defines a second total circumferential width at least twice as great as an average of the second circumferential widths (figs 2, below & above for claim 5, since there are 3 strands in circumferential direction) and a second total radial depth at least twice as great as an average of the second radial depths (figs 2, below & above for claim 6, since there are 3 strands in radial direction).

    PNG
    media_image2.png
    439
    521
    media_image2.png
    Greyscale

Re claim 7, Chinen discloses claim 6 as discussed above and further discloses the second wire 41 defines a total second wire cross sectional area no greater than the first cross sectional area (fig 2, para [0018]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Chinen.
Re claim 9, Chinen discloses claim 6 as discussed above but is silent with respect to each of the plurality of individual strands maintains constant relative circumferential and radial positions in each pair of second axially extending segments.
Chinen discloses in another embodiment that each of the plurality of individual strands maintains constant relative circumferential and radial positions in each pair of second axially extending segments 41 (para [0026] & [0030]-[0031], discloses strands are not twisted in slot but are twisted 90 deg at 30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure each of the plurality of individual strands of Chinen to maintain constant relative circumferential and radial positions in each pair of second axially extending segments, as disclosed by Chinen in another embodiment, in order to reduce variations in the induced current, as taught by Chinen (para [0029]).
Re claim 12, Chinen discloses claim 1 as discussed above but is silent with respect to each of the plurality of individual strands of the second wire extend for the at least one wrap from a first end to a second end continuously without welds.
 Chinen discloses in another embodiment each of the plurality of individual strands of the second wire 41 extend for the at least one wrap from a first end 61 to a second end 62 continuously without welds (figs 5-6, para [0027] & [0030]-[0031]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure each of the plurality of individual strands of the second wire of Chinen to extend for the at least one wrap from a first end to a 
Re claim 13, Chinen discloses claim 12 as discussed above and further discloses the plurality of individual strands of the second wire 41 include an outer layer of electrically insulative material (para [0014]). 
Chinen is silent with respect to: 
the plurality of individual strands form parallel conductors; and
each of the plurality of individual strands are conductively coupled at the first end to each other and to the first wire and wherein the plurality of individual strands are conductively coupled together at the second end.
Chinen discloses in another embodiment the plurality of individual strands form parallel conductors (para [0026]); and
each of the plurality of individual strands are conductively coupled at the first end 61 to each other and to the first wire (figs 2 & 5-6, para [0027], one of 61 & 62 connected to 1st wire as indicated in fig 2; & the of 61 & 62 connected to each other as indicated by fig 2) and wherein the plurality of individual strands are conductively coupled together at the second end 62 (figs 2 & 5-6, para [0027], one of 61 & 62 connected to 1st wire as indicated in fig 2; & the of 61 & 62 connected to each other as indicated by fig 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure each of the plurality of individual strands of the second wire of Chinen so the plurality of individual strands form parallel conductors; and each of the plurality of individual strands are conductively coupled at .

Claims 1-4, 11, 14, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (US20130113330, “Saito”) in view of Iki et al. (US20190260250, “Iki”).
Re claim 1, Saito discloses an electric machine comprising: 
a rotor 250 (figs 3-4) operably coupled with a stator 2 (fig 1) wherein the stator 230 includes a stator core 232 (figs 3-5, para [0057]) defining a plurality of axially extending slots 237 (fig 4) and a plurality of windings (figs 5-7, para [0068], one winding is one of U1, U2, V1, V2, W1 or W2; where 1st wires are U11-12, V11-12, W11-12, U23-24, V23-24, W23-24; & 2nd wires are U13-14, V13-14, W13-14, U21-22, V21-22, W21-22); 
wherein each stator winding defines a continuous electrical conductor having a first wire (figs 6, 7b, 8b & 10, para [0074]-[0075], wire of layers 3-4 forming U11 & U12; ) and a second wire (figs 6, 7a, 8a & 10, para [0078] & [0080], wire of layers 1-2 forming U13 & U14) connected in series (figs 6-7), the first wire circumferentially extending about the stator core 232 for at least one wrap (figs 7b & 8b, para [0074]-[0075], two wraps) and the second wire circumferentially extending about the stator core 232 for at least one wrap (fig 7a & 8a, para [0078] & [0080], two wraps) and wherein the first and 
wherein the first wire defines a plurality of first axially extending segments 233a (figs 7-8, 233a for U11-U12), each of the first axially extending segments 233a being disposed in one of the slots 237 (figs 7-8, para [0070]), and a plurality of first end turn segments 233b (figs 7-8, para [0070], 233b for U11-U12), each first end turn segment 233b connecting a pair of the first axially extending segments 233a disposed in separate slots 237 (figs 7-8); 
wherein the second wire defines a plurality of second axially extending segments 233a (figs 7-8, 233a for U13-U14), each of the second axially extending segments 233a being disposed in one of the slots 237 (figs 7-8, para [0070]), and a plurality second end turn segments 233b (figs 7-8, 233b for U13-U14), each second end turn segment 233b connecting a pair of the second axially extending segments 233a disposed in separate slots 237 (figs 7-8); 
wherein the first wire is a solitary wire defining a first cross sectional area (fig 10, para [0073]); and 
wherein, in at least one and in each individual slot 237 containing both first and second axially extending segments 233a, the slot contains an equal number of first and second axially extending segments (fig 10, for U1 slots w/ both U12 & U13 there is one of 1st axial ext seg & one of 2nd axial ext seg; or since 1st axial ext seg of all of U1-W2 are in layers 3-4 in each slot & 2nd axial ext seg of U1-W2 are in layers 1-2 in each slot) and the second axially extending segments 233a are all disposed closer to the rotor 250 than the first axially extending segments 233a (fig 10).

Iki discloses the first wire (fig 3, formed by 20A & 30A) is a solitary wire defining a first cross sectional area (figs 3 & 4a, para [0028]) and the second wire (fig 3, formed by 20B & 30B) comprises a plurality of individual strands 51 (figs 3 & 4b, para [0029]), and each of the individual strands 51 defining a second cross sectional area less than the first cross sectional area (figs 4a-b); and
the second wire is disposed closer to the rotor (figs 1 & 3, para [0056]-[0057]) than the first wire (figs 3 & 5-6, 21 & 31 of 20A & 30A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the second wire of Saito to comprise a plurality of strands, each of the individual strands defining a second cross sectional area less than the first cross sectional area and provide the second wire closer to the rotor than the first wire, as disclosed by Iki, in order to reduce eddy current loss, as taught by Iki para [0056]-[0057]).
Re claim 2, Saito in view of Iki discloses claim 1 as discussed above. Saito further discloses each of the slots 237 defines a plurality of layers L1-L4 (fig 10), and wherein, for each individual slot 237, at least two of the first axially extending segments 233a are disposed in a first set of the layers L3-L4 (fig 10, such as for slot 72 1st axial ext seg for U12 & U24 and in a similar manner for the other slots) and at least two of the second axially extending segments 233a are disposed in a second set of the layers L1-nd axial ext seg for U13 & V21 and in a similar manner for the other slots).
Re claim 3, Saito in view of Iki discloses claim 2 as discussed above. Saito further discloses each of the slots 237 contains both a first axially extending segment 233a and a second axially extending segment 233a (figs 7a, 8a & 10) and, for each individual slot 237, the first set of layers L3-L4 is distinct from the second set of layers L1-L2 (fig 10, L3-L4 is located at the radially outer half of slot & L1-L2 is located at the radially inner half of slot).
Re claim 4, Saito in view of Iki discloses claim 3 as discussed above. Saito further discloses the stator core 232 surrounds the rotor 250 (fig 3) and, in each individual slot 237, the second axially extending segments 233a are disposed radially inwardly of the first axially extending segments 233a (fig 10).
Re claim 11, Saito in view of Iki discloses claim 1 as discussed above. Saito further discloses the electric machine is a three phase electric machine (fig 6) and each phase U, W, V includes at least two windings (figs 6 & 10, para [0067], U1 & U2 for U phase for example) and the first and second wires of each winding extend for an equal number of wraps (figs 7-10).
Re claim 14 Saito discloses an electric machine comprising: 
a rotor 250 (figs 3-4) operably coupled with a stator 2 (fig 1) wherein the stator 230 includes a stator core 232 (figs 3-5, para [0057]) defining a plurality of axially extending slots 237 (fig 4) and a plurality of windings (figs 5-7, para [0068], one winding is one of U1, U2, V1, V2, W1 or W2; where 1st wires are U11-12, V11-12, W11-12, nd wires are U13-14, V13-14, W13-14, U21-22, V21-22, W21-22), and wherein the stator core 232 surrounds the rotor 250 (figs 3-4);
wherein each stator winding defines a continuous electrical conductor having a first wire (figs 6, 7b, 8b & 10, para [0074]-[0075], wire of layers 3-4 forming U11 & U12) and a second wire (figs 6, 7a, 8a & 10, para [0078] & [0080], wire of layers 1-2 forming U13 & U14) connected in series (figs 6-7), the first wire circumferentially extending about the stator core 232 for at least two wraps (figs 7b & 8b, para [0074]-[0075], two wraps) and the second wire circumferentially extending about the stator core 232 for at least two wraps (fig 7a & 8a, para [0078] & [0080], two wraps) and wherein the first and second wires of each winding extend for an equal number of wraps (figs 7a-b & 8a-b, para [0074]-[0075], [0078] & [0080], two wraps); 
wherein the first wire defines a plurality of first axially extending segments 233a (figs 7-8, 233a for U11-U12), each of the first axially extending segments 233a being disposed in one of the slots 237 (figs 7-8, para [0070]), and a plurality of first end turn segments 233b (figs 7-8, para [0070], 233bfor U11-U12), each first end turn segment 233b connecting a pair of the first axially extending segments 233a disposed in separate slots 237 (figs 7-8); 
wherein the second wire defines a plurality of second axially extending segments 233a (figs 7-8, 233a for U13-U14), each of the second axially extending segments 233a being disposed in one of the slots 237 (figs 7-8, para [0070]), and a plurality second end turn segments 233b (figs 7-8, 233b for U13-U14), each second end turn segment 233b connecting a pair of the second axially extending segments 233a disposed in separate slots 237 (figs 7-8); 
st axial ext seg for U12 & U24 and in a similar manner for the other slots) and at least two second axially extending segments 233a (fig 10, such as for slot 72 2nd axial ext seg for U13 & V21 and in a similar manner for the other slots) wherein there are an equal number of first and second axially extending segments in each slot 237 (fig 10, two for each 1st & 2nd segments) and wherein the first axially extending segments 233a are disposed in a first set of the layers L3-L4 (fig 10) and the second axially extending segments 233a are disposed in a second set of the layers L1-L2 (fig 10); 
wherein the first wire is a solitary wire defining a first cross sectional area (fig 10, para [0073]); and 
wherein, in each individual slot 237, the second set of layers L1-L2 is disposed radially inwardly of the first set of layers L3-L4 (fig 10).
Saito discloses claim 14 except for:
the second wire comprises a plurality of individual strands, each of the individual strands defining a second cross sectional area less than the first cross sectional area and wherein the second wire defines a total second wire cross sectional area no greater than the first cross sectional area and wherein the individual strands of each second wire are adhered together along a length of the second wire; 
the plurality of slots define a circumferential slot width and the first wire defines a first circumferential width that is greater than 50% of the circumferential slot width and 
the first wire defines a first radial depth and each of the plurality of individual strands of the second wire define a second radial depth that is no greater than 50% of the first radial depth and wherein each second axially extending segment defines a second total circumferential width at least twice as great as an average of the second circumferential widths and a second total radial depth at least twice as great as an average of the second radial depths.
Iki discloses the first wire (fig 3, formed by 20A & 30A) is a solitary wire defining a first cross sectional area (figs 3 & 4a, para [0028]) and the second wire (fig 3, formed by 20B & 30B) comprises a plurality of individual strands 51 (figs 3 & 4b, para [0029]), each of the individual strands 51 defining a second cross sectional area less than the first cross sectional area (figs 4a-b) and wherein the second wire defines a total second wire cross sectional area no greater than the first cross sectional area (figs 4a-b, para [0030]) and wherein the individual strands 51 of each second wire are adhered together along a length of the second wire (fig 4b, para [0031], adhered by 53);
the plurality of slots 12 define a circumferential slot width (fig 3) and the first wire defines a first circumferential width that is greater than 50% of the circumferential slot width (figs 3 & 4a) and wherein each of the plurality of individual strands 51 of the second wire define a second circumferential width that is less than 50% of the circumferential slot width (figs 3 & 4b); and 
the first wire defines a first radial depth (figs 3 & 4a) and each of the plurality of individual strands 51 of the second wire define a second radial depth that is no greater 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the second wire of Saito to comprise comprises a plurality of individual strands, each of the individual strands defining a second cross sectional area less than the first cross sectional area and wherein the second wire defines a total second wire cross sectional area no greater than the first cross sectional area and wherein the individual strands of each second wire are adhered together along a length of the second wire; the plurality of slots define a circumferential slot width and the first wire defines a first circumferential width that is greater than 50% of the circumferential slot width and wherein each of the plurality of individual strands of the second wire define a second circumferential width that is less than 50% of the circumferential slot width; and the first wire defines a first radial depth and each of the plurality of individual strands of the second wire define a second radial depth that is no greater than 50% of the first radial depth and wherein each second axially extending segment defines a second total circumferential width at least twice as great as an average of the second circumferential widths and a second total radial depth at least twice as great as an average of the second radial depths, as disclosed by Iki, in order to reduce eddy current loss at the wires located near the rotor, as taught by Iki (fig 3, para [0056]-[0057]). 
Re claim 18, Saito in view of Iki discloses claim 14 as discussed above. Saito further discloses the electric machine is a three phase electric machine (fig 6) and each phase U, W, V includes two windings (figs 6 & 10, para [0067], U1 & U2 for U phase for example) and the first and second wires of each winding extend for two wraps (figs 7a-b & 8a-b, para [0074]-[0075], [0078] & [0080], two wraps) and each of the slots 237 defines four layers L1-L4 (fig 10) with each layer L1-L4 having one axially extending winding segment disposed therein (fig 10, such as for slot 72 1st axial ext seg for U12 & U24 & 2nd axial ext seg for U13 & V21 and in a similar manner for the other slots) and wherein each phase U, V, W defines a plurality of circumferentially distributed poles (fig 10, the poles are similar to dotted-line enclosure 34 for the U phase), each of the poles being formed by four first axially extending segments (fig 10, such as 1st ax ext seg for U11-U12 & U23-U24) and four second axially extending segments (fig 10, 2nd ax ext seg for U13-U14 & U21-U22).
Re claim 15 Saito in view of Iki discloses claim 18 as discussed above. Saito is silent with respect to the second cross section area is 82% of the first cross sectional area.
Iki discloses providing the insulation to the strands 51 of the second wire (para [0029]); and dividing the second wire into strands 51 reduces the eddy current loss (para [0030]).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the total cross sectional area of the conductors of the second wire of Saito in view of Iki is less than 100%, since each strand is covered with insulation. Additionally it would have been obvious to one of ordinary skill in the art .

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Chinen in view of Metz (US20160156236, “Metz”).
Re claim 10, Chinen discloses claim 6, as discussed above but is silent with respect to the second wire is a twisted wire and the plurality of individual strands do not maintain constant relative circumferential and radial positions in each pair of second axially extending segments and wherein the second wire is originally manufactured as a non-twisted wire and the second wire is twisted by 90 degrees in each of the second end turn segments.
Metz discloses the wire 12 (fig 3) is a twisted wire (fig 3, twisted at coil ends) and the plurality of individual strands do not maintain constant relative circumferential and radial positions in each pair of axially extending segments I-IV (fig 3, para [0032]) and wherein the wire 12 is originally manufactured as a non-twisted wire and the wire 12 is twisted by 90 degrees in each of the end turn segments 25a-b (fig 3, para [0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the second wire of Chinen so the second wire is a twisted wire and the plurality of individual strands do not maintain constant relative circumferential and radial positions in each pair of second axially extending 
Re claim 8, Chinen in view of Metz discloses claim 10, as discussed above. Chinen further discloses the total second wire cross sectional area is equal to the first cross-section area (para [0018]). 
Chinen is silent with respect to the second cross section area is 82% of the first cross sectional area.
Chinen further discloses providing the insulation to the strands of the second wire (para [0014]); and dividing the second wire 41 into strands reduces the eddy current loss (para [0020]).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the total cross sectional area of the conductors of the second wire 41 of Chinen in view of Metz is less than 100%, since each strand is covered with insulation. Additionally it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to reduce the second cross section area of Chinen in view of Metz to 82% in order to further reduce the eddy current loss by further dividing the strands of the second wire, as taught by Chinen (para [0020]). Also applicant does not disclose any criticality with respect to the second cross section being 82% of the first cross section.

Claims 16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Saito in view of Iki and in further view of Chinen.
Re claim 16, Saito in view of Iki discloses claim 14 as discussed above. Saito is silent with respect to each of the plurality of individual strands maintains constant relative circumferential and radial positions in each pair of second axially extending segments.
Chinen discloses each of the plurality of individual strands (figs 2 & 5-7, strands of axially extending segments 21) maintains constant relative circumferential and radial positions in each pair of second axially extending segments 21 (para [0026] & [0030]-[0031], discloses strands are not twisted in slot but are twisted 90 deg at 30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure each of the plurality of individual strands of Saito in view of Iki to maintain constant relative circumferential and radial positions in each pair of second axially extending segments, as disclosed by Chinen, in order to reduce variations in the induced current, as taught by Chinen (para [0029]).
Re claim 19, Saito in view of Iki discloses claim 14 as discussed above. Saito further discloses each of the second wires extend for the at least one wrap from a first end to a second end continuously without welds (figs 7b & 8b, para [0072]).
Saito discloses claim 19 except for each of the plurality of individual strands of the second wire extend for the at least one wrap from a first end to a second end continuously without welds.
Chinen discloses each of the plurality of individual strands of the second wire 41 extend for the at least one wrap from a first end 61 to a second end 62 continuously without welds (figs 5-6, para [0027] & [0030]-[0031]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure each of the plurality of individual strands of the second wire of Saito in view of Iki to extend for the at least one wrap from a first end to a second end continuously without welds, as disclosed by Chinen in another embodiment, in order to reduce variations in the induced current, as taught by Chinen (para [0029]). 
Re claim 20, Saito in view of Iki and Chinen discloses claim 19 as discussed above. Saito is silent with respect to the plurality of individual strands of the second wire include an outer layer of electrically insulative material whereby the plurality of individual strands form parallel conductors and wherein each of the plurality of individual strands are conductively coupled at the first end to each other and to the first wire and wherein the plurality of individual strands are conductively coupled together at the second end.
Chinen discloses the plurality of individual strands of the second wire 41 include an outer layer of electrically insulative material (para [0014]) whereby the plurality of individual strands form parallel conductors (para [0026]) and wherein each of the plurality of individual strands are conductively coupled at the first end 61 to each other and to the first wire (figs 2 & 5-6, para [0027], one of 61 & 62 connected to 1st wire as indicated in fig 2; & the of 61 & 62 connected to each other as indicated by fig 2) and wherein the plurality of individual strands are conductively coupled together at the st wire as indicated in fig 2; & the of 61 & 62 connected to each other as indicated by fig 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure each of the plurality of individual strands of the second wire of Saito in view of Iki and Chinen so an outer layer of electrically insulative material whereby the plurality of individual strands form parallel conductors and wherein the plurality of individual strands form parallel conductors and each of the plurality of individual strands are conductively coupled at the first end to each other and to the first wire and wherein the plurality of individual strands are conductively coupled together at the second end, as disclosed by Chinen, in order to reduce variations in the induced current, as taught by Chinen (para [0029]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Saito in view of Iki and in further view of Metz.
Re claim 17, Saito in view of Iki discloses claim 14 as discussed above. Saito is silent with respect to the second wire is a twisted wire and the plurality of individual strands do not maintain constant relative circumferential and radial positions in each pair of second axially extending segments and wherein the second wire is originally manufactured as a non-twisted wire and the second wire is twisted by 90 degrees in each of the second end turn segments..
Metz discloses the wire 12 (fig 3) is a twisted wire (fig 3, twisted at coil ends) and the plurality of individual strands do not maintain constant relative circumferential and radial positions in each pair of axially extending segments I-IV (fig 3, para [0032]) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the second wire of Saito in view of Iki so the second wire is a twisted wire and the plurality of individual strands do not maintain constant relative circumferential and radial positions in each pair of second axially extending segments and wherein the second wire is originally manufactured as a non-twisted wire and the second wire is twisted by 90 degrees in each of the second end turn segments, as disclosed by Metz, in order to avoid compensation currents, as taught by Metz (para [0031]).
Response to Arguments
Applicant's arguments filed 11/16/20 have been fully considered but they are not persuasive. 
Applicant argues that Chinen does not disclose the first and second wires of each winding extend for an equal number of wraps and the slot contains an equal number of first and second axially extending segments (pg 9, 1st to 2nd paragraphs). Examiner disagrees.
Examiner is interpreting the second turn of winding 6 as the first wire 42 and the first turn of winding 6 as the second wire 41 (figs 2-3, para [0015]), where winding 6 has 6 turns (fig 3, para [0015]). Each turn extends one wrap (fig 5, para [0015]). Since the first and second turn of winding 6 are the first and second wires 42, 41 they satisfy the above limitations.
Applicant argues that Saito in view of Iki do not disclose the first and second wires in each winding extend for an equal number of wraps and the slot contains an equal number of first and second axially extending segments (pg 9, 2nd to last paragraph to pg 10, 2nd paragraph). Examiner disagrees. 
Examiner is interpreting one winding of Saito as one of U1, U2, V1, V2, W1 or W2; where first wires are U11-12, V11-12, W11-12, U23-24, V23-24, W23-24; and  second wires are U13-14, V13-14, W13-14, U21-22, V21-22, W21-22 (figs 6-10). As discussed in the claim 1 rejection the first wires U11-U12, for example, together extend for two wraps (figs 7a-b & 8a-b, para [0074]-[0075], [0078] & [0080]); and the slot contains an equal number of first and second axially extending segments (fig 10, for U1 slots w/ both U12 & U13 there is one of 1st axial ext seg & one of 2nd axial ext seg; or since 1st axial ext seg of all of U1-W2 are in layers 3-4 in each slot & 2nd axial ext seg of U1-W2 are in layers 1-2 in each slot). 
Examiner responds to applicant’s arguments with respect to the claim 14 (pg 10, last paragraph to pg 11, 1st paragraph) to Saito in view of Iki in the same manner as discussed above for claim 1.

Applicant’s arguments with respect to claims 10 and 17 (pg 12) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC JOHNSON whose telephone number is (571)270-5715.  The examiner can normally be reached on Mon-Fri 8:30-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834                                                                                                                                                                                                        
/ERIC JOHNSON/Examiner, Art Unit 2834